DISSENTING OPINION BY
WECHT, J.:
T.P. (“Appellee”) filed a motion seeking to suppress statements that he made during a polygraph examination. Appellee was required to undergo that polygraph in order to complete court-ordered sexual offender counseling. The inculpatory statements that ensued formed the basis for the juvenile delinquency petition that is at issue here. Appellee alleged that his statements should be suppressed because: (1) his constitutional rights against self-incrimination were violated when he received no Miranda1 warnings; (2) his statements were not made knowingly, voluntarily, and/or intentionally; (3) the statements constituted fruit of the tainted, non-Miran-dized interrogation; and (4) the admission of the statements would contravene the goals of the Juvenile Act.2
Appellee never specifically alleged that his statements should be suppressed pursuant to 42 Pa.C.S. § 6338(c)(1). The Majority concedes that Appellee did not cite this provision in any written filing or at the suppression hearing. See Maj. Op. at 1168-69. The juvenile court raised this provision on its own, without affording the Commonwealth the opportunity to brief or argue the section’s applicability, and then proceeded to order the statements to be suppressed. Unlike the Majority, I do not believe that we should approve the juvenile court’s approach. Although there is no reason to doubt the intentions of the juvenile court, that court crossed the line from arbiter to advocate. Accordingly, I respectfully dissent.
The learned Majority has aptly set forth the factual and procedural background of this case. I need not reproduce that information here. I note as well my agreement with the Majority’s rejection of the Commonwealth’s invocation of Pa.R.A.P. 302 as a basis for waiver. Maj. Op. at 1170-71. The Majority properly concludes that Rule 302 has no applicability in this situation, and that the core inquiry in this case is “whether the juvenile court erred by sua sponte affording relief on the basis of a specific statutory provision of the Juvenile Act not expressly referenced by [Appel-lee].” Id. I would hold that the court, in fact, did err.
The juvenile court suppressed Appellee’s statements based upon 42 Pa.C.S. § 6338(c)(1). That provision states:
No statements, admissions or confessions made by or incriminating information obtained from a child in the course of a screening or assessment that is undertaken in conjunction with any proceedings under this chapter, including, but not limited to, that which is court ordered, shall be admitted into evidence against the child on the issue of whether *1177the child committed a delinquent act under this chapter or on the issue of guilt in any criminal proceeding.
42 Pa.C.S. § 6338(c)(1).
The Commonwealth observes that Ap-pellee failed to invoke this statutory provision at any available opportunity, whether in Appellee’s prehearing suppression motion, at the suppression hearing, or in Ap-pellee’s post-hearing brief. Brief for the Commonwealth at 14-15. The Commonwealth notes that Appellee’s only claim not implicating Miranda was a broader request that the confession should be suppressed pursuant to the juvenile court’s “plenary authority under the Juvenile Act to enter orders that are in the best interest of the juvenile.” Id. at 14. The Commonwealth points out that Appellee was afforded an opportunity to outline his potential grounds for relief at the suppression hearing, where Appellee again failed to raise section 6338(c). Appellee argued only that: (1) the confession was obtained in violation of Miranda; (2) the confession was inadmissible under the Juvenile Act because it was made during the course of Appellee’s rehabilitative treatment; and (3) the confession should be suppressed based upon a policy argument regarding the necessity of honesty and forthrightness during sex-related counseling and treatment. Id. at 15; Notes of Testimony (“N.T.”), 3/7/2012, at 6-7.
In a post-argument submission to this Court, the Commonwealth directs our attention to our decision in Commonwealth v. Pena, 31 A.3d 704 (Pa.Super.2011).3 I find Pena to be controlling. In Pena, the defendant-appellee filed a motion seeking to preclude the victims of his alleged sexual assault from testifying against him at trial. Pena, 31 A.3d at 706. The two alleged victims had accused other men of sexual assault. Those accusations ultimately led to convictions of those other two men. Id. at 705. We made the following observations:
[ B]oth girls have a history of mental health and behavioral problems. [One victim] was diagnosed with Attention Deficit Hyperactivity Disorder (“ADHD”) and Oppositional Defiant Disorder (“ODD”) and takes Adderall and Benadryl on a regular basis. [The other victim] was also diagnosed with ADHD and depression. [She] has twice been hospitalized on an inpatient basis. She currently takes Respidol, Zoloft, and Ability. [She] has had side effects from the Ability in the form of “flashbacks” to the [previous] sexual abuse....
Id. at 706. The appellee’s motion sought only a “taint” hearing based upon the age of the victims, the victims’ alleged bias against the appellant, and the influence of the victims’ mother. Id. at 706, 707. Over the Commonwealth’s objection, the trial court held the requested hearing. Following the hearing, the trial court not only ruled that the victims were incompetent to testify based upon “taint,”4 but also that *1178the victims were incompetent to testify based upon their mental health problems, as described above. However, the appel-lee had not raised the mental health of the victims as a basis for deeming the victims incompetent to testify.
We reversed the trial court’s order. First, we held that, because the victims were fifteen years old at the time of the “taint” hearing, the issue of “taint” was “totally irrelevant as a matter of law.” Id. at 707. Most importantly to this case, we also found error in the trial court’s reliance upon the victims’ mental health as a basis for incompetency, because the appellee had failed to raise that specific issue to the court:
This issue was not raised by [the appel-lee] in his motion to preclude the victims from testifying. A trial court should not act as a party’s advocate. By sua sponte partially deciding a motion to preclude the victims from testifying on a ground not raised by defense counsel, the trial court deprived the Commonwealth of an opportunity to be heard and inappropriately acted as an advocate for the defense.
Id. at 708.
Today’s Majority argues that Pena does not control. The Majority claims that Pena stands only for the “non-controversial position that a trial court cannot base its decision on an argument not advanced before it where no evidence supports that position.” Maj. Op. at 1173. However, the Majority cites no portion of our Pena opinion that so holds. The Majority’s “noncontroversial” interpretation of Pena actually ignores the clear language of our opinion there, which is worth citing a second time: “By sua sponte partially deciding a motion to preclude the victims from testifying on a ground not raised by defense counsel, the trial court deprived the Commonwealth of an opportunity to be heard and inappropriately acted as an advocate for the defense.” Pena, 31 A.3d at 708. Notably, this dispositive language is not qualified or limited by the terms interjected into the case by the Majority here. Pena simply does not stand for the proposition that a trial court must refrain from acting as an advocate for a party only when there is no evidence in the record to support such an action. Rather, Pena holds unequivocally that a trial court should never act as an advocate for a particular party. Yet, that is precisely what the juvenile court did here for Appel-lee, an action which effectively sidelined the Commonwealth from the adversarial proceedings in this case.
A trial court always must avoid acting as an advocate in legal proceedings. This ensures that each party enjoys a full and fair opportunity to litigate on behalf of whatever interest that party wishes. Here, the court compromised the Commonwealth’s interests in prosecuting this juvenile. The Commonwealth’s interests in prosecuting and deterring violations of the Crimes Code are not diminished merely because this is a juvenile delinquency proceeding.
I have reviewed the record in its entirety, and have found no references to 42 Pa.C.S. § 6338(c) in any of Appellee’s filings or arguments. When given the opportunity before the hearing to set forth the bases for his suppression motion, Ap-pellee did not invoke subsection 6338. Ap-pellee admits that he did not cite subsection 6338(c) in the juvenile court, but now argues that subsection 6338(c) was fairly encompassed by his argument to the juvenile court that the court should suppress the statement based upon its plenary authority under the Juvenile Act. Appellee maintains that “the courts of this Commonwealth have consistently found that a court acting pursuant to the Juvenile Act has broad discretionary powers guided by *1179the overriding principle of acting to provide care, protection, and wholesome mental and physical development of children coming with the provisions of the Juvenile Act.” Brief for Appellee at 8 (quoting In re Frederick F., 400 Pa.Super. 542, 583 A.2d 1248, 1253 (1990)). Appellee contends that application of subsection 6338(c) fell within this discretionary power, and that its application was fairly encompassed by Appel-lee’s argument in the court below. I disagree.
Under Appellee’s rationale, pursuant to the juvenile court’s plenary authority under the Juvenile Act, no legal basis for suppression would be off limits, so long as the court believed that suppression best served the interest of the accused juvenile according to the broadest terms of the Juvenile Act. Appellee’s umbrella claim knows no bounds, acknowledges no limits. In their pre-hearing filings, juveniles would not have to set forth any particular basis for relief. On the strength of Appel-lee’s argument, a juvenile would need only to aver that a confession should be suppressed “pursuant to the trial court’s plenary authority” and could then hope that the juvenile court would find some arguable rationale or basis to suppress the juvenile’s statements. While I recognize the necessity of affording some latitude in determining what points fairly are encompassed by a juvenile’s presentation of issues, the leeway that Appellee seeks in this case simply is too broad to comport with accepted principles of judicial review.
Moreover, to accept such a broad interpretation of Appellee’s plenary authority claim would be to ignore the core principles that this Court elucidated in Pena. We found error in Pena because the trial court acted as an advocate for the defense, seeking out and applying a remedy not requested by the appellee. By endorsing Appellee’s plenary authority claim here, the juvenile court did precisely what we rejected in Pena. Further, accepting Ap-pellee’s approach would place the Commonwealth at a severe disadvantage. As in Pena, the Commonwealth would not be able to respond to, or argue against, claims that the juvenile court might find while researching the law pursuant to its alleged plenary authority.
Subsection 6338(c) is not an innocuous subsidiary of the general provisions of the Juvenile Act, nor is it a statute that reasonably can be foreseen to be relevant to a case by mere reference to the juvenile court’s plenary authority. Section 6338(c) is a distinct statutory provision, the applicability of which to this case was far from clear. The juvenile court was required to perform a complex exercise in statutory construction to ascertain the section’s applicability and enforcement in this case. Because the matter was not first raised by Appellee, the Commonwealth had no notice that the statute would be considered by the juvenile court. Neither did the Commonwealth have a reasonable opportunity to argue against the statute’s application to the present set of circumstances.
The Majority holds that we need not vacate and remand this case because: (1) we may affirm on any basis; and (2) the parties have briefed and argued the substance of the issue. See Maj. Op. at 1170-71, 1174. In other words, the Majority believes that it would be a waste of judicial resources to remand the case when we can decide the issuq now. While I agree that we may affirm on any basis, there is no requirement that we must utilize such a procedure at every available opportunity. See Maj. Op. at 1170 (“Moreover, it is a well-settled doctrine in this Commonwealth that a trial court can be affirmed on any basis.”; “The precept may be applied even though the reason for sustaining the judgment was not raised in the trial court, relied on by that trial court in *1180reaching its decision, or brought to the attention of the appellate courts.”) (citing Thomas G. Saylor, Right for Any Reason; An Unsettled Doctrine at the Supreme Court Level and an Anecdotal Experience with Former Chief Justice Cappy, 47 Duq. L.Rev. 489, 490 (2009)) (emphasis added). In this case, I would find that sufficient reason exists to forego this approach and, instead, to remand the matter to the juvenile court.
By deciding the issue now, the Majority demonstrably turns a blind eye to the juvenile court’s improper development and application of a legal theory not advanced by the juvenile himself. It seems to me that this weakens, if not cripples, the clear dictates of Pena, and in so doing diminishes incrementally the absolutely essential role that dual advocacy plays in our judicial system. We should not take such action in the name of judicial economy.
Nor would I ignore the juvenile court’s error in this case merely because the Commonwealth now has had the opportunity to brief and argue in our Court the legal issue presented in this appeal. The results of a hearing are often unpredictable. The goals and values of our judicial system are best (and, I daresay, only) served when a court considers both sides of a legal argument. There is no telling how a lower court will rule after a full consideration of both sides. Moreover, a lower court’s ruling has consequences, both financial and legal. The losing party must decide whether to expend the resources necessary to appeal. The losing party bears the costs of an appeal, and shoulders the legal burdens associated with the various standards of review that we employ with rigor. To ignore the juvenile court’s error in this case provides no incentive to our trial courts to avoid engaging in improper advocacy to the disadvantage of a party.
I must emphasize that I express no criticism here of the juvenile court’s industry and intention. Moreover, I emphasize as well that my view of this case is limited to the circumstance in which the juvenile court has ruled upon a suppression motion without affording the parties their right to be heard on the court’s asserted basis for the ruling. Plainly, this circumstance is distinguishable from one in which a juvenile court recognizes the potential applicability of a doctrine not raised by the litigants, and then invites them to brief and/or argue the matter, with time for due preparation before a ruling issues. We rely upon our judges to exercise their judgment in the service of justice. I would not restrict the application of that judgment to those instances in which attorneys have initiated the discussion. This would disserve the interests of justice and confound a practice that is employed by the courts of this Commonwealth on a regular and salutary basis. However, it is inconsistent with our adversarial system for a court to develop (whether through post-hearing research or by other means) a doctrine unmentioned by either party, and then to apply that doctrine without affording the parties the opportunity to address it before the court makes a ruling, as occurred in this case. Such an approach transforms judicial probity into impermissible advocacy from the bench.
I would reverse the juvenile court’s April 6, 2012 suppression order and remand the case for proceedings consistent with this opinion. Consequently, I would not, as the Majority does, reach the merits of Appellee’s substantive issue. I respectfully dissent.

. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. See generally 42 Pa.C.S. §§ 6301, et seq.


. The official docket in this case shows that the Commonwealth’s post-argument letter to this Court was filed pursuant to Pa.R.A.P. 2501(b). This rule of procedure permits the submission of a post-argument letter identifying an authority that reverses, modifies, overrules, or otherwise affects existing precedent relied upon by the party in its brief. Id. While the Commonwealth’s letter does not address how Pena fits within this mold, Appel-lee has not challenged either the propriety of the submission of this letter or the applicability of Rule 2501(b). Therefore, we should consider the Commonwealth's Rule 2501(b) submission. Moreover, I agree with the Majority that we are not required to turn a blind eye to cases not cited by the parties in their briefs. See Maj. Op. at 1173.


. The Pennsylvania Supreme Court has defined “taint” as "the implantation of false memories or distortion of actual memories through improper and suggestive interview techniques.” Commonwealth v. Delbridge, 578 Pa. 641, 855 A.2d 27, 30, 35 (2003).